Exhibit 10.4

 

PROMISSORY NOTE

 

$37,500.00

 

Minneapolis, Minnesota

 

 

 

April 3, 2008

 

 

FOR VALUE RECEIVED, the undersigned, ProUroCare Medical Inc., a Nevada
corporation (“Corporation”) promises to pay to the order of
                               (“                      “), the principal sum of
the loan made to it of Thirty-Seven Thousand Five Hundred Dollars ($37,500.00)
together with interest on the unpaid principal balance thereof at the rate of
ten percent (10.00%) per annum.  Payment in full of the principal plus interest
is due on September 1, 2008.

 

Corporation agrees as further consideration for the loan made to it to grant
                             a warrant to purchase Twenty-Five Thousand (25,000)
shares of the Corporation’s $0.00001 par value common stock, such warrants being
exercisable at anytime before April 3, 2013 at a price of One Dollar Fifty Cents
($1.50) per share of stock.

 

Corporation reserves and shall have the right to repay at any time and from time
to time, the whole or any portion of the unpaid principal balance of this note,
without premium or penalty.

 

                Corporation promises to pay all costs of collection with respect
to this obligation, including, but not limited to, attorneys’ fees, whether or
not suit is filed with respect thereto.

 

                No delay or omission on the part of the Note holder in
exercising any right or remedy given hereunder or available under law shall
impair such right, or be considered a waiver thereof or acquiescence in any
default hereunder.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Minnesota.

 

 

 

ProUroCare Medical Inc.

 

 

 

 

 

 

 

By:

/s/Richard Carlson

 

 

Its:

  Chief Executive Officer

 

--------------------------------------------------------------------------------